Citation Nr: 9929476	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1942 to 
June 1944.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a February 1997 denial of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

Initially, the Board notes that the rating decision upon 
which this appeal is based has not been incorporated into the 
claims file.  Although notice of the denial of the veteran's 
claim dated in February 1997, stated that a copy of the 
rating decision was attached, the rating decision must be 
associated with the claims file for the Board's review.

Moreover, additional evidence was submitted subsequent to the 
issuance of the statement of the case dated in February 1998.  
As the VA medical records received subsequent to the 
statement of the case are pertinent to the veteran's claim on 
appeal, a supplemental statement of the case should be 
provided to the veteran and his representative.  38 C.F.R. 
§ 19.31 (1999).  

The veteran's claim of entitlement to service connection for 
pes planus was denied by unappealed rating decisions dated in 
August 1946 and March 1993.  Therefore, those decisions are 
final.  38 U.S.C.A. § 7105 (West 1991).  In order to reopen a 
finally denied claim, new and material evidence must be 
submitted.  38 U.S.C.A. §§  5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1999).  

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and material 
evidence."  Specifically, in the case of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156.  On this point, the Court has recently 
stated that a review of the claim under the more flexible 
Hodge standard accords the appellant a less stringent "new 
and material" evidence threshold to overcome.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should issue a supplemental 
statement of the case to include whether 
the appellant has submitted new and 
material evidence to reopen the claim for 
service connection for pes planus in 
light of Hodge, and evaluate such claim 
under the provisions of 38 C.F.R. 
§ 3.156.  Any additional evidence 
submitted should be considered, to 
include the medical evidence received by 
the RO in April 1998. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

